Santiago v Riccelli Enters., Inc. (2019 NY Slip Op 05174)





Santiago v Riccelli Enters., Inc.


2019 NY Slip Op 05174


Decided on June 26, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
HECTOR D. LASALLE
LINDA CHRISTOPHER, JJ.


2017-07675
 (Index No. 1572/15)

[*1]Luis Santiago, plaintiff-respondent, 
vRiccelli Enterprises, Inc., et al., defendants third-party plaintiffs-appellants; Debbie Santiago, third-party defendant-respondent.


Melvin & Melvin, PLLC, Syracuse, NY (Nicholas P. Jacobson, Susan E. Otto, and Elizabeth A. Genung of counsel), for defendants third-party plaintiffs-appellants.
Jennifer Adams, Yonkers, NY (Thomas R. Mazzaro and Joan Reyes Wright of counsel), for third-party defendant-respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants third-party plaintiffs appeal from an order of the Supreme Court, Dutchess County (James D. Pagones, J.), dated June 1, 2017. The order granted the third-party defendant's motion for summary judgment dismissing the third-party complaint and granted the plaintiff's cross motion for summary judgment on the issue of liability.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
In light of our decision on a related appeal (Santiago v Riccelli Enters., Inc. , ___AD3d ___ [Appellate Division Docket No. 2018-05431; decided herewith]) to affirm an order dated February 28, 2018, granting the motion of the defendants third-party plaintiffs for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102(d) as a result of the subject accident, the instant appeal from a prior order granting the third-party defendant's motion for summary judgment dismissing the third-party complaint and granting the plaintiff's cross motion for summary judgment on the issue of liability has been rendered academic.
CHAMBERS, J.P., MILLER, LASALLE and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court